Citation Nr: 1712959	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-02 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).
 



FINDING OF FACT

A seizure disorder did not manifest in service, within one year of service, and is otherwise unrelated to service. 


CONCLUSION OF LAW

Seizure disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In April 2016, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's outstanding medical records and to schedule a VA examination to determine the nature of any seizure disorder.  The AOJ was thereafter to readjudicate the claim and if the benefits sought on appeal remained denied, issue an appropriate supplemental statement of the case (SSOC).

The AOJ obtained outstanding VA medical records from a variety of medical centers.  An additional VA examination occurred in June 2016 and the examiner provided a medical opinion regarding the nature of the Veteran's seizure disorder.  The AOJ issued an SSOC, dated June 2016.  Consequently, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).





Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2009.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, lay statements, and service personnel records have been obtained and appear to be complete.  In addition, VA obtained relevant post-service treatment records, including private and VA treatment records.

The Veteran has undergone an examination regarding his seizure disorder in June 2016 and this examination provided information regarding the Veteran's seizure disorder.  The Board finds that this examination, in conjunction with other evidence, is adequate for service connection purposes because it involved a review of the Veteran's medical history, consideration of the Veteran's lay statements, a thorough evaluation, and an opinion that addressed the etiology of the claimed disorder with rationale.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, epilepsies are presumed to have been incurred in service if manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims his current seizure disorder first developed in service around 2002 or 2003.  As explained more fully below, the Veteran associated symptoms of dizziness, sweating, loss of consciousness headaches, balance issues, weakness, and being in a "dreamlike state" with his later identified seizure disorder.

The Veteran's reports of medical history in March 2002, January 2005, and March 2007 state that the Veteran denied a history seizures, convulsions, epilepsy, fits, headaches, memory loss, amnesia, periodic unconsciousness, dizziness, or fainting spells.  Two service Dental Health Questionnaires are of record.  The first is signed and dated by the Veteran in April 2002 and in April 2003, with an additional undated signature.  The second questionnaire dated is signed and dated by the Veteran in November 2004, November 2005, and March 2007.  Both denied a history of dizziness or epilepsy or seizures.  

A March 2004 "Coronary Artery Disease Risk Factors Signs & Symptoms" reported that the Veteran had dizziness and lightheadedness during or after exercise.  Another treatment document from March 2004 noted "lightheadedness" and vertigo.  The treatment documents stated these symptoms were a side effect of hypertension medication.

A September 2004 service treatment document stated the Veteran reported dizziness along with body aches and was treated for a viral syndrome.

A January 2005 service medical examination did not report any issues with areas associated with a seizure disorder.  The neurological evaluation was "normal."

A May 2005 service treatment document for sinus congestion noted the Veteran had headaches.  

In a March 2007 separation examination, the examiner noted areas of the body that may be associated with a seizure disorder or seizure symptoms, including head, mouth and throat, neurological, or psychiatric, were all "normal" and there were no other notations of seizures or seizure symptoms.  The Veteran left service in May 2007.

In private treatment records dated May, September, and October 2008, the Veteran denied a history of seizures.  

The first post-service treatment record that reported seizures is dated in October 2008.  An admission note from October 2008, recorded that the Veteran had a seizure in the emergency room and hit his head after initially seeking treatment for "urticarious/hives" or some type of allergic reaction.  The Veteran was given medication and it was reported that the Veteran had a forehead lacerations from a fall and macerations of his tongue.  CT scan for the head was listed as "normal."  An EEG in October 2008 and a second EEG in December 2008 recorded no epileptiform discharges, both reported normal limits of variability, and "tremendous amount of fast activity most likely related to medications otherwise there was no lateralization."  The background is well organized and was also reported as normal, but the doctor reviewing the EEGs noted that "[i]t is possible to have normal EEG and still have a seizure disorder."  

The Veteran had subsequent treatment for seizures and takes medication for seizures.  See, e.g., March 2016 VA treatment document (reporting last seizure in May 2014).  The Veteran also reported symptoms related to his seizures, such as sweats, dizziness, balance issues, headaches, body aches, rashes, sleep disturbances, and occasional sighting of white spots, even without having a seizure, which he claimed he also had in service.  See February 2011 correspondence. 

A VA examination of the Veteran for his seizure disorder was undertaken in June 2016.  The Veteran reported a first instance of a seizure in Japan in 2002 or 2003, when he lost consciousness and that he was diagnosed with exhaustion at the base hospital.  The Veteran reported similar events a few weeks later and again in 2006 or 2007 and that the Veteran found himself "waking up on the floor" with no knowledge of what happened and that he would have "tingling" in his head/brain and would see small white flashes.  He believed these issues were related to fainting and people witnessed him "pass out," defecate or urinate on himself, and would bite his tongue and would have headaches after.  The Veteran stated he was diagnosed with seizures when changing oil, saw stars and became dizzy, and was told upon awakening up that he had a seizure.  The examiner found the Veteran had seizures with an onset of October 2008.  The examiner gave an extensive and detailed recount of the Veteran's medical history during and after service and examined the Veteran.  The examiner stated that the Veteran had "focal epilepsy with symptoms and occasional  secondary generalization."  The examiner diagnosed the Veteran with cryptogenic epilepsy.  

An accompanying June 2016 medical opinion noted that all of the Veteran's symptoms in service could be related to a different medical issue, such as viral illness or side effects of medication, as were reported in the service treatment documents.  Additionally, the examiner noted that two neurologists described seizures as having an onset of "10/2008-2009" and that the Veteran had, post service, "at least 1 head CT, 1 brain MRI & 3 EEGs all of which are normal (the latter confirmed in the medical literature:  10-50% of people with seizures have normal EEGs between recurrences)."  After reviewing the file and interviewing and examining the Veteran, found that it was "less likely than not" that the Veteran's seizure disorder was related to service.  

The Veteran's statements regarding when he first received treatment or when he had a seizure disorder identified have varied.  These range from as early as August 2008 to as late as spring 2009.  See March 2009 VA treatment record (reporting treatment and hospitalization in August and September 2008, respectively); May 2010 Statement in Support of Claim (reporting the Veteran did not know he had seizures until the spring of 2009, when he was hospitalized).  There also alternative dates listed in treatment.  See, e.g., August 2015 VA treatment records (reporting the Veteran's medical history with a first seizure in July 2009).  Importantly, even accepting an earlier date, the first identified seizure would not be within the one year presumptive period following service.

The first record involving seizures is in October 2008, after the Veteran sought treatment for an allergic reaction.  See October 2008 private treatment documents (recording Veteran had a seizure witnessed by hospital staff).  The discharge note for that treatment listed "new onset of seizure activity" and the Veteran was placed on medication for seizures.  The Veteran had denied seizures prior to October 2008 event, including in May 2008 and earlier in October 2008.  Additionally, later VA treatment documents reporting the Veteran's medical history of seizures note "first seizure occurred in 2008 in ED for an unrelated issue," referring to the October 2008 treatment.  See, e.g., September 2010 VA treatment document (noting circumstances as having suddenly lost consciousness and falling, also described in the October 2008 private treatment documents).  In the same September 2010 VA treatment document, the Veteran denied history of "development delay, delivery abnormalities, or any seizures prior to 2008."  

The Veteran stated that he had seizures in service - although he stated he did not know his symptoms where seizures at the time - beginning in 2004 or 2003, with frequency either ever month or every other month during service.  See February 2011 correspondence.  The Veteran described the events as causing heavy sweating, "white spots flashing on left and right side of my head," dizziness, trouble with balance, weakness, loss of consciousness, and a dreamlike state.  See id.  The Veteran claimed he was often hospitalized for seizures and that the medical staff assumed that the Veteran's condition was related to alcohol.  See id.  The Veteran stated that he first had seizures in Japan at an air force base and his seizures were never identified in service because they occurred at night in the Veteran's sleep.  See April 2010 Statement in Support of Claim.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to describe his symptoms, such as headaches, weakness, loss of consciousness, sweating, issues with balance, and dizziness.

Here, the Veteran's lay statements are contradicted by the record and by the probative medical opinion.  The Veteran made numerous statements in service denying the same symptoms as described above, including in the March 2002, January 2005, and March 2007 medical histories and the Dental Health Questionnaires dated April 2002, April 2003, November 2004, November 2005, and March 2007.  As a result, the Veteran's statements are not credible as they contradict the evidence of record and are entitled to little weight.

In contrast, the physician who provided the June 2016 medical opinion is a medical professional and is competent to provide a medical opinion on this matter.  The examiner reviewed the file, examined the Veteran, extensively reported the Veteran's medical history in the VA examination report, and provided a conclusion in the medical opinion based on sufficient facts and data.  Therefore, the opinion is entitled to significant weight.  As such, while the Board has considered the Veteran's lay statements, as they lack credibility, they do not outweigh the probative June 2016 VA opinion.

The exceptions are the instances of reported dizziness and headaches, reported by the Veteran in service in several instances listed above.  However, the June 2016 medical opinion noted that all of these could be related to different issues, such as viral illness or side effects of medication, as were reported in the contemporaneous service treatment documents.  The Veteran, as the June 2016 medical opinion noted, was examined in service more than once and no seizure or seizure disorder symptoms were reported.  The June 2016 medical opinion noted the Veteran had undergone medical testing at the time of each of the reports of dizziness and headaches and these medical tests did not show seizures.  In essence, the lay statements do not conflict with medical evidence of record, as they do not show the Veteran had seizures or seizure disorder-related symptoms in service.

As a result, all the Veteran's statements stating that his symptoms in service were the same as those of the current seizure disorder are outweighed by the June 2016 medical opinion. 

The Veteran also submitted lay statements from two witnesses.  A June 2010 lay statement by another Veteran who worked with the Veteran, reported that the Veteran missed work for headaches on at least three occasions and attributed these absences to stress.  The June 2016 medical opinion started that this was consistent with his diagnosed sinusitis for which he had other symptoms of, including sinus congestion and pressure/pain over his sinuses.  The June 2016 medical opinion also stated an additional report of headaches coincided with elevated blood pressure and other difficulties related to hypertension. 

Another lay statement from another person who served with the Veteran, received in June 2010, noted an event in 2003 where the Veteran looked dazed, was stumbling, lost balance, and was holding his head.  However, the physician in the June 2016 medical opinion described these symptoms as attributable to "a myriad of possible etiologies" including dehydration, lack of sleep, stress or PTSD symptoms, high or low blood pressure or sugar, a heart problem, or the Veteran's history of alcohol abuse.  

These lay statements are competent and credible to report the Veteran's lay observable symptoms and are entitled to probative weight.  However, they do not show the Veteran had seizures in service.  The June 2016 medical opinion described these reported symptoms as "vague nonspecific symptoms more characteristic of other common medical conditions."  

Finally, a seizure disorder is not shown within one post-service year.  The Veteran left service in May 2007 and denied seizures in medical documents up to October 2008, the first time a seizure disorder was identified.  Later treatment documents also reported that the first seizure occurred in 2008 and described the events surrounding the October 2008 treatment for a seizure.

The most probative evidence establishes that epilepsy was not "noted" during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify epilepsy.  38 C.F.R. § 3.303(b).  Rather, when tested the neurological system was normal and he denied pertinent pathology.  The assertion of in-service onset and continuity are not credible.  

In short, the credible and probative evidence establishes that the Veteran's seizure disorder was not manifest during service or within one year of service.  The first evidence of record for a seizure disorder is the October 2008 private treatment record, more than one year after the Veteran left service.  Nothing in that record suggested a prior history of seizures.  In light of the probative June 2016 VA examination, the Board concludes that the preponderance of the evidence is against the claim for entitlement for service connection.  The benefit-of-the-doubt doctrine is therefore not applicable. 


ORDER

Entitlement to service connection for a seizure disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


